SUBORDINATED REVOLVING CREDIT NOTE St. Louis, Missouri August 26, 2009 FOR VALUE RECEIVED, on the last day of the Revolving Credit Period, the undersigned, SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an Iowa limited liability company (the “Borrower”), hereby promises to pay to the order of BUNGE N.A. HOLDINGS, INC., a Delaware corporation (the “Lender”), the principal sum of Ten Million Dollars ($10,000,000.00), or such lesser sum as may then constitute the aggregate unpaid principal amount of all loans made by the Lender to the Borrower pursuant to this Note. Loans under this Note may be borrowed, paid, reborrowed and repaid, in whole or in part, subject to the terms and conditions of this Note. Notwithstanding any provision contained in this Note to the contrary, (a)the aggregate principal amount of loans which the Lender shall be committed to have outstanding under this Note at any one time shall not exceed Three Million Seven Hundred Fifty Thousand Dollars ($3,750,000.00) (the “Lender’s Commitment”), (b) the Lender shall have no obligation to make any loan under this Note if, after giving effect to such loan, the outstanding principal balance of this Note would exceed the amount of the Lender’s Commitment and (c) the Lender may make or refuse to make, in the Lender’s sole and absolute discretion, any loan requested by the Borrower under this Note which would cause the outstanding principal balance of this Note to exceed the amount of the Lender’s Commitment.To the extent there are any loans then outstanding under this Note, the Borrower hereby covenants and agrees to make a mandatory prepayment on this Note on each Business Day in an amount equal to the amount, if any, by which the “Outstanding Revolving Advances” (as defined in the AgStar Credit Agreement) on such Business Day are less than the “Borrowing Base” (as defined in the AgStar Credit Agreement) on such Business Day, if, as and to the extent Borrower is then permitted to make such prepayment under the AgStar Credit Agreement (whether by making a drawing on its revolving line of credit under the AgStar Credit Agreement or otherwise). The Borrower further promises to pay to the order of the Lender interest on the from time to time outstanding principal balance of this Note prior to the maturity of this Note as follows: (a) so long as no Event of Default under this Note has occurred and is continuing, at a rate per annum equal to Seven and One-Half Percent (7-1/2%) per annum over and above the Floating Rate (which rate of interest shall fluctuate as and when the Floating Rate shall change) and (b) so long as any Event of Default under this Note has occurred and is continuing, at a rate per annum equal to Ten and One-Half Percent (10-1/2%) per annum over and above the Floating Rate (which rate of interest shall fluctuate as and when the Floating Rate shall change).Said interest shall be due and payable monthly in arrears on the last day of each month commencing August 31, 2009, and at the maturity of this Note, whether by reason of acceleration or otherwise.From and after the maturity of this Note, whether by reason of acceleration or otherwise, interest shall accrue and be due and payable on the demand of the Lender on the from time to time outstanding principal balance of this Note at a rate per annum equal to Ten and One-Half Percent (10-1/2%) per annum over and above the Floating Rate (which rate of interest shall fluctuate as and when the Floating Rate shall change). Interest on this Note shall be computed on the basis of a year of 360 days and paid for the -1- actual number of days elapsed (including the first day but excluding the last day).All payments received by the Lender under or in respect of this Note shall be allocated among the principal, interest, collection costs and expenses and other amounts due under this Note in such order and manner as the Lender shall elect. The Borrower may request a loan under this Note by providing the Lender with written notice thereof no later than 10:00 a.m. (St. Louis time) at least one (1) Business Day before the Business Day such loan is to be made. Each request that the Lender make a loan under this Note (a “Borrowing Notice”) shall specify (a)the amount of the loan requested, which must be at least $100,000.00 or any larger multiple of $100,000.00 and (b) the date on which such loan is to be made, which must be a Business Day during the Revolving Credit Period. If, after giving effect to such loan, the outstanding principal balance of this Note would not exceed the amount of the Lender’s Commitment, subject to the terms and conditions of this Note and provided that the Lender has received the applicable
